         Case 1:18-cv-02751-RDM Document 14 Filed 01/28/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




MATSON NAVIGATION COMPANY, INC.,
                                                       Civil Action No. 1:18-cv-2751 (RDM)
       Plaintiff,

v.

UNITED STATES DEPARTMENT OF
TRANSPORTATION, and
MARITIME ADMINISTRATION,

       Defendants.



            NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS

       On January 18, 2019, this Court granted Defendants’ motion for a stay of all proceedings

in the above-captioned case in light of the lapse of appropriations for the Department of Justice

and the Department of Transportation. As of January 25, 2019, after a 35-day lapse, funding was

restored for the Departments of Justice and Transportation through February 15, 2019, and the

Department has now resumed its usual civil litigation functions. Pursuant to this Court’s January

18, 2019, minute order, Defendants request the opportunity to meet and confer for the purpose of

submitting to the Court a proposed schedule that takes into account the duration of the lapse in

appropriations by Friday, February 1, 2019, or as soon thereafter as is practical.

Dated: January 28, 2019                       Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              BRAD P. ROSENBERG
                                              Assistant Branch Director



                                                 1
Case 1:18-cv-02751-RDM Document 14 Filed 01/28/19 Page 2 of 2



                           /s/ Joseph E. Borson
                           JOSEPH E. BORSON (Va. Bar No. 85519)
                           Trial Attorney, U. S. Dept. of Justice
                           Civil Division, Federal Programs Branch
                           1100 L St., NW
                           Washington, D.C. 20005
                           Tel. (202) 514-1944
                           Joseph.Borson@usdoj.gov

                           Attorneys for Defendants




                              2
